Citation Nr: 1549721	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1977 and from November 1978 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in September 2015, he withdrew his hearing request. 


FINDING OF FACT

In September 2015, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal regarding whether new and material evidence has been presented to reopen the claim of service connection for epididymitis.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal regarding whether new and material evidence has been presented to reopen the claim of service connection for epididymitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received in September 2015, the Veteran expressed his intent to withdraw his appeal regarding whether new and material evidence has been presented to reopen the claim of service connection for epididymitis.  As there are no allegations of error of fact or law for appellate consideration on this claim, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The issue of whether new and material evidence has been presented to reopen the claim of service connection for epididymitis is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


